 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDGem International,Inc.andRetailClerksUnionLocal 1015.Case 17-CA-5015March 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn October 2, 1972, Administrative Law JudgeEugene George Goslee issued the attached Decisionin the above-entitled proceeding. Thereafter, theCharging Party i and the General Counsel filedexceptions and supporting briefs and the Respondentfiledabrief in support of the Decision of theAdministrative Law Judge.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of theAdministrative Law Judge made at the hearing andfinds that no prejudicial error was committed. TheBoard has considered the entire record and theattached Decision in light of the exceptions and thebriefs of the parties, and finds merit in certainexceptions of the General Counsel and the Union.2 Ittherefore adopts only those findings and conclusionsof the Administrative Law Judge as are consistentwith the following:The complaint alleges that Respondent violatedSection 8(a)(1) and (5) of the Act by refusing tobargain in a single unit consisting of Respondent'stwo stores in Omaha, Nebraska.The relevant facts are not disputed. The two storesoperated by the Respondent in the Omaha, Nebras-ka, area are known as the Southway store and theNorthway store. These two stores are part of anadministrative division of nine stores in a four-statearea.In 1965, pursuant to a card check conducted by aneutral third party among the employees at theSouthway store, the Respondent recognized theUnion as the collective-bargaining representative ofitsemployees "in its present and future retailestablishments in the Greater Omaha, NebraskaTrade Area."At the expiration of the agreement in 1968, theRespondent and the Union entered into a newagreement to expire on August 31, 1971, whichcontained an identical recognition clause. During theIHereafter referred to as the Union2The Union has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallterm of the second agreement, the Respondentopened the Northway store.On March 16, 1969,3 the Respondent and theUnion entered into a written agreement for a cardcheck among certain of the employees at theNorthway store. The independently conducted cardcheck determined that a majority of the employeesdesignated the Union as their collective-bargainingrepresentative.Thereafter, on March 19, 1969, theRespondent and the Union entered into an adden-dum to the 1968-71 collective-bargaining agreemententitled "Memorandum of Agreement" by which,inter alia,they agreed that, effective April 14, 1969,the collective-bargaining agreement "shall apply" tothe employees at the Northway store "in the samemanner as it applies to the employees at" theSouthway store.The Administrative Law Judge recognized, and weagree, that the alleged violation of Section 8(a)(5) oftheAct, as herein litigated, turns primarily on adetermination of the merits of General Counsel'sposition that, in light of the bargaining historybetween the parties, the existing unit at the time ofthe refusal to bargain was one embracing all theemployees in the specified classifications who wereemployed at the two stores operated by the Respon-dent in the Omaha, Nebraska, metropolitan area.The Administrative Law Judge found, however,consistent with the contentions of the Respondent,that the bargaining history had not effected a mergerof the two otherwise separable groups of employeesat the two stores into a single unit and that,accordingly, each store's employees composed, at alltimes here relevant, a separate appropriate unit.Wedo not agree.The Administrative Law Judge reasoned that, (1)in their collective-bargaining agreement, the partieshad agreed to conduct their bargaining relationshipfor retail stores in the Omaha, Nebraska, area on asingle multistore unit basis, and that, pursuant to thatagreement's recognition clause, an accretion of theNorthway employees to the preexisting unit ofemployees at the Southway store was perfected whentheNorthway employees' card check demonstratedthat a majority had expressed their desire to berepresented by the Union; but, (2) on March 19,1969, when the parties executed the "Memorandumof Agreement," they abrogated their prior agreementto establish a multistore unit and entered into a newone pursuant to which they now agreed that theemployees in the Northway store and the SouthwayProducts, Inc, 91NLRB 544, enfd. 188 F 2d 362 (C.A 3) We have carefullyexamined the record and find no basis for reversing his findings3We correct an inadvertent typographical error in the AdministrativeLaw Judge's Decision by substituting "March 16, 1969," for "March 16,1967," in sec 111, par 6, of the Decision202 NLRB No. 73 GEM INTERNATIONAL, INC.storewould each constitute a separate bargainingunit.We agree with the first of the AdministrativeLaw Judge's above findings,but not with the second.There is nothing in the record which supports theAdministrative Law Judge's interpretation of the"Memorandum of Agreement"as an abrogation ofthe prior contract's relevant accretion provisions. Tothe contrary,a reading of the memorandum and theprecedent facts surrounding its execution indicateclearly that its only purpose was to establish aneffectivedate on which the collective-bargainingagreement wouldapplyto the employees who werenewly accreted to the unit and to insure thatindividual store senioritywould be maintainedwithin the unit. Thus, contrary to our dissentingcolleague,the memorandum actually reaffirmed theexisting contract,including its accretion provision.Furthermore it is significant that the memorandumwas executed as an"addendum"to the collective-bargaining agreement and therefore could hardly beconstrued as abrogating the provisions containedtherein.In addition,our reading of the aboveinstruments is reinforced by the fact that,in the threemeetings held after the collective-bargaining agree-ment was reopened for negotiations in June 1971, theRespondent expressed no position inconsistent withtheprioragreement of the parties to conductbargaining on a multistore basis.We conclude,therefore,that, as the only bargaining unit estab-lished and agreed to by the parties was a singlemultistore unit comprised of the employees at boththe Northway and the Southway stores, the Respon-dent was obligated to continue to recognize and tobargainwith the Union in that multistore unit.The Respondent does not deny that it refused tobargain with the Union on a multistore basis after adecertification petition was filed on behalf of theemployees in the Southway store. In addition, theRespondent does not dispute that it continued torefuse to bargain with the Union on a multistorebasis even after the Regional Director properlydismissed the decertification petition as well as theRespondent's subsequently filed RM petition. Nei-ther petition furnished a defense to the refusal tobargain since neither raised a question concerningrepresentation in an appropriate unit.Both sought anelection in the Southway store unit only. Havingfound that the historic unit was multistore in scope,neither petition was valid under established Boardauthority,since neither sought a unit coextensivewith the existing collective-bargaining unit.Accord-ingly, there is no defense to the Respondent's refusalto bargain with the Union in the existing unit, andwe conclude that the Respondent,by refusing tobargain with the Union in a multistore unit on and519after September 17, violatedSection 8(a)(5) and (1)of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.RetailClerksUnion Local 1015 is a labororganization within the meaning of Section 2(5) ofthe Act.3.All regular full-time employees and all regularpart-time employees employed by Gem Internation-al, Inc.,and by concession and leased and subleaseddepartments,in the retail establishments of theEmployer located at 6534"L" Street and at 3030North 90th Street,Omaha, Nebraska,and whichemployees are engaged in handling or sellingmerchandise,or performing other services incidentalto or related thereto, but excluding Overall StoreManagers,Overall Assistant Store Managers, OverallStoreManagers in Training,StoreControllers,Assistant Store Controllers,Secretaries to the StoreManager,CreditManagers,Front Office Supervi-sors, the Public Relations Man at the retail establish-ment located at 6534"L" Street,Public RelationsPersonnel at the retail establishment located at 3030North 90th Street,Head Shoppers,DepartmentManagers,Pharmacists,employees in the OpticalDepartment,employees in the Grocery and MeatDepartments at the retail establishment located at6534"L" Street,employees in the Snack Bar andPopcorn Departments, Assistant Managers in leasedor sub-leased departments at the retail establishmentlocated at 6534"L" Street,AssistantManagers inleased or sub-leased departments having four em-ployees in said leased or subleased departments inthe retail establishment located at 3030 North 90thStreet,all guards, watchmen,confidential employees,professional employees and supervisors as defined intheNational Labor Relations Act, as amended,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.The above-named labor organization has beenand now is the exclusive representative of allemployees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on or about September17, 1972,and at all times thereafter,to bargain with the Unionin the previously described appropriate unit,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respon- 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,GEM International, Inc., Omaha, Nebraska, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Retail Clerks UnionLocal 1015 as the exclusive bargaining representativeof its employees in the previously described appro-priate unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guarantees them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its retail establishments located at 6534"L" Street and 3030 North 90th Street, Omaha,Nebraska, copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 17,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "5The text is as followsWHEREAS,GEM International,Inc, (Omaha,Nebraska Division),hereinafter called the Employer,has opened a retail establishment at3030 North 90th Street,Omaha, Nebraska, andWHEREAS,a card check conducted by Wayne H Hagen,IPastorhas certified that Local#1015 of the Retail Clerks Union, chartered bytheRetailClerks International Association,AFL-CIO,represents amajority of the employees in an appropriate bargaining unit at suchnew retail establishment, andincluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.CHAIRMAN MILLER,dissenting:The issues in this case turn essentially uponwhether an RD petition filed by employees at theEmployer's Southway store furnished a defense tothe alleged refusal to bargain herein. There can be noquestion that had that petition been processed andconsidered valid, continued bargainingin a unitincluding the employees covered thereby would havebeen inappropriateuntila determination by theBoard as to the Union's majority status. Thatpetition,however, was dismissed by the RegionalDirector and there is no showing that said petitionwas defective on grounds other than those relied onby the Regional Director; i.e., that, in the face of abargaining history, the Board will not entertain apetition seeking a unit which is not coextensive withthe established, recognized bargaining unit. I do notbelieve a dismissal on that ground was proper here.The "coextensiveunit" rule is based on the Board'sreluctance to disturb a unit established by collectivebargaining, so long as the shape of that unit is notrepugnant to Board policy. It rests upon an accom-modation of the competing statutory interests ofpreserving stability in established bargaining rela-tionships,on the one hand, and that affordingemployees the broadest possible opportunities toexercise their right to self-determination, on theother. In applying that rule we must do so in afashionwhich does not unduly compromise theSection 7 rights of employees.In the instantcaseIbelieve the record shows, asthe Administrative Law Judge found, that there wasno clear meeting of the minds between the partiesthat the bargaining was to take placein a single two-store unit. I am unable to find that the Memorandumof Agreements dated March 19, 1969, demonstrateda clear and unambiguous intent by the parties toWHEREAS, the Employer and the Union are parties to a collectivebargaining agreement covering employees at the Employer's retailestablishmentat 6534 "L" Street, Omaha,Nebraska,Now, THEREFORE, the parties agree as followsIEffectiveApril 14,1969, the said collective bargaining agree-ment shall applyto the new retail establishment at 3030 North MapleStreet in the same manner as it applies to the employees at theEmployer'sretail establishmentat 6534 "L" Street2Said collective bargaining agreement shall continue in full forceand effect unchanged until its termination date ofAugust 31, 19713The applicationof said collective bargaining agreement shall bedistinct and separate for each of the Employer's said retail establish-ments, that is, seniority shall be established and recognized bydepartment on a store basis GEM INTERNATIONAL, INC.accrete the Northway store employees to the preex-istingSouthway store unit. The Memorandum ofAgreement is ambiguous and surely does not indicateon its face that the employees at both the Northwayand the Southway stores are intended to be mergedinto a single unit for the purposes of collectivebargaining. Absent a clear and unambiguous state-ment of such intent, we must look to bargaininghistory.There we find only a very brief period oftime from the opening of the Northway store, and apaucity of evidence that the nature of the bargaining,grievance handling, or other indicia of intent was ofsuch a nature as to demonstrate any unification bythe parties of the employees at both of the Employ-er's stores into a single overall unit.In such a doubtful state of the record, I would notdeliberately disenfranchise employees in the name ofpreserving a bargaining unit the very existence ofwhich is in doubt. Under such dubious circum-stances, it is my view that the employees who desiredan election ought to have been permitted to have hadtheirpetitionprocessed. Instead,my colleagueswould use our unfair labor practice procedures tohelp cement together units which the parties had leftin an uncertain state, while we refuse to grant theemployees access to our election processes. Fromthat holding, I must dissent.For these reasons, I would dismiss the complaint.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union Local 1015 as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any' like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:521Allregular full-time employees and allregular part-time employees employed byGem International, Inc., and by concessionand leased and subleased departments, inthe retail establishments of the Employerlocated at 6534 "L" Street and at 3030 North90th Street, Omaha, Nebraska, and whichemployees are engaged in handling or sellingmerchandise, or performing other servicesincidental to or related thereto, but exclud-ing Overall Store Managers, Overall Assist-ant Store Managers, Overall Store ManagersinTraining,StoreControllers,AssistantStoreControllers, Secretaries to the StoreManagers, Credit Managers, Front OfficeSupervisors, the Public Relations Man at theretailestablishment located at 6534 "L"Street,PublicRelations Personnel at theretail establishment located at 3030 North90th Street,Head Shoppers, DepartmentManagers, Pharmacists, employees in theOptical Department, employees in the Gro-cery and Meat Departments at the retailestablishment located at 6534 "L" Street,employees in the Snack Bar and PopcornDepartments, Assistant Managers in leasedorsubleaseddepartments at the retailestablishment located at 6534 "L" Street,AssistantManagers in leased or subleaseddepartments having four employees in saidleased or subleased departments in the retailestablishment located at 3030 North 90thStreet,allguards,watchmen, confidentialemployees, professional employees and su-pervisors as defined in the National LaborRelations Act, as amended.GEM INTERNATIONAL,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 610 Two Gateway Center, Fourth atState,KansasCity,Kansas 66101, Telephone816-374-4518. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:This case came on to be heard before me at Kansas City,Missouri, on August 4, 1972,1 upon a complaint2 issued bytheGeneral Counsel of the National Labor RelationsBoard and an answer filed by Gem International, Inc.,hereinafter called the Respondent. The issues raised by thepleadings in this proceeding relate to whether or not theRespondent has violated, and is violating, Section 8(a)(5)and (1) of the National Labor Relations Act, as amended,by acts and conduct hereinafter specified. At the conclu-sion of the hearing, the Charging Union and the Respon-dent engaged in oral argument and, in addition, all partieshave filed briefs with the Administrative Law Judge, whichhave been duly considered.Upon the entire record in this proceeding, and from myobservationof the testimony and demeanor of thewitnesses, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, Gem International, Inc., is a Coloradocorporation engaged in the operation of retail stores,including two retail stores located at Omaha, Nebraska,theonlyportionsof its operations involved in thisproceeding. On an annual basis, in the course and conductof its business operations at its establishments at Omaha,Nebraska, the Respondent realizes gross revenues in excessof $500,000, and purchases and receives goods and servicefrom sources situated outside the State of Nebraska valuedin excess of $50,000. The complaint alleges, the answeradmits, and I find that the Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Charging Union,RetailClerks Union Local 1015,hereinaftercalled the Union, is a labororganization withinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDThe General Counsel alleges that since on or aboutSeptember 17, 1971, the Respondent has violated Section8(a)(5) of the Act by refusing to bargain with the Union asthe sole and exclusive bargaining representative of certainemployees employed at the two retail establishmentsoperated by the Respondent at Omaha. More particularly,theGeneralCounsel and the Union contend that,notwithstanding the Respondent's agreement to continuetobargainwith the Union for the employees at theNorthway store, Section 8(a)(5) has been, and is being,violated by the Respondent's continued refusal to extendIThe hearing in this proceeding was closed by an order issued by me onSeptember 5, 1972, a copy of which has been marked and received inevidenceas G C Exh I-J2The complaint in this case was issued on June 13, 1972, upon a chargethebargaining relationship to the Southway store. Indefense of the allegations of the complaint, the Respondentasserts that its obligation to recognize and bargain with theUnion for the Southway employees is the subject of a validquestionconcerning representation, and that itwasprecluded on and after September 17, 1971, from continu-ing the bargaining relationship until the question had beenresolved.This proceeding involves two essential issues, and thesecond is contingent on the finding on the first issue. Thefirst issue to be decided is whether the employees in theSouthway store constitute an inappropriate unit by reasonthat this unit is not coextensive with the bargaining unitpreviouslyagreed to by the parties in a preexistingcollective-bargaining agreement. If that issue is decidedaffirmatively, no valid question concerning representationcould be raised in a unit linuted to the Southwayemployees, and the Respondent has refused to recognizeand bargain with the Union in violation of the Act. If, onthe contrary,it isfound that the parties intended separatebargaining units at the two stores, it must be determinedwhether the Respondent's refusal to continue the bargain-ing relationship with respect to the Southway store was ingood faith, and supported by objective considerations.By way of background, the record reflects that GemInternational, Inc.,which operates the Southway andNorthway stores at Omaha, is a part of Parkview-GemInternational, Inc. The two stores located in Omaha arepart of a division of nine stores consisting, in addition totheOmaha operations, of four stores in Memphis, one inWitchita, one in Kansas City and one in Overland Park.The division is subject to the overall supervision andcontrol of an area administrator, Norman Westhimer,whose office is located in Kansas City. Each of the Omahastores is supervised by a manager, and they are separatelyresponsible to Westhimer.The Respondent's Southway store was the first inexistence in the Omaha area. On September 9, 1965,following a card check conducted by a neutral third partyfor the employees at the Southway store on August 19,1965, the Respondent entered into a collective-bargainingagreement, pursuant to which it recognized the Union asthe collective-bargaining representative in the followingdescribed unit:All regular full-time employees and all regular part-time employees employed by Gem International Inc.and by concession and leased and sub-leased depart-ments, in itspresentand future retail establishments inthe Greater Omaha, Nebraska Trade Area, 3and whichemployees are engaged in handling or selling merchan-dise, or performing otherservicesincidental or relatedthereto, but excluding Overall Store Manager, OverallAssistant StoreManager, Overall Store Manager inTraining, Store Controller, Assistant Store Controller,Secretary to the Store Manager, Credit Manager, FrontOffice Supervisor, PublicRelationsMan, Head Shop-per,Department Managers, Pharmacists, employees infiled on February 10, 1972, and servedon the Respondenton February 11.19723Emphasis supplied GEM INTERNATIONAL, INC.523theOpticalDepartment, employees in the GroceryDepartment, employees in theMeat Department,employees in the Snack Bar and Popcorn Departments,Assistant Manager in leased or sub-leased departments,all guards, watchmen, confidential employees, profes-sional employees, and supervisors as defined in theAct .4The above-described collective-bargaining agreementcontinued in effect for its term, and on September 26, 1968,after negotiations, the parties entered into a new bargain-ing agreement for the term September 1, 1968, throughAugust 31, 1971. The recognition clause in this secondagreement is identical to that contained in the 1965-68agreement, including the reference to "present and futureretailestablishments in the Greater Omaha, NebraskaTrade area."On an undisclosed date following execution of the1968-71bargaining agreement, the Respondent com-menced operation of a second retail store (Northway) inthe Omaha area. On March 16, 1967, the Respondent andtheUnion entered into a written agreement for a cardcheck among the employees at the Northway store. Theagreement recites that the card check was to be conductedin the following described group of employees.Allregular full-time and all regular part-timeemployees employed by the Employer and by all leasedand sub-leased or licensed departments in the retailestablishment of the Employer at 3030 North 90thStreet,Omaha, Nebraska, including and limited toGEM employees and license employees engaged inretail sales and service functions necessarily accompa-nying same, however, excluding; overall store manager,overall assistant store manager, overall store managerin training, store controller, assistant store controller,secretary to the store manager, credit manager, frontofficesupervisor,public relations personnel, headshopper department manager, pharmacists, employeesin the optical department, employees in the snack barand popcorn departments, assistant manager in leasedor sub-leased departments having four (4) employees insaid leased or sub-leased departments, all guards,watchmen, confidential employees, professional em-ployees and supervisors as defined in the NationalLabor Relations Act, as amended.On March 19, 1969, after written certification that amajority of the employees in the above-described votinggroup had designated the Union as their collective-bar-gaining representative, the parties entered into an adden-dum to the 1968-71 bargaining agreement. The addendum,entitledMemorandum of Agreement, provides in pertinentpart:WHEREAS, the Employer and Union are parties to acollective-bargaining agreement covering employees atthe Employer's retail establishment at 6534 "L" Street,Omaha, Nebraska,Now, THEREFORE, the parties agree as follows:4The Union represents a separateunit ofgrocery, produce,and meatdepartment employees at the Southway store The same departments atNorthway are operated by another employing entity, and the record is notclear as to whether, or not these employees are also represented by theUnion5All dates recited hereinafter as in 1971,unless specified1.EffectiveApril 14, 1969, the said collective-bargaining agreement shall apply to the new retailestablishment at 3030 North Maple Street in the samemanner as it applies to the employees at the Employer'sretail establishment at 6534 "L" Street.2.Said collective-bargaining agreement shall con-tinue in full force and effect unchanged until itstermination date of August 31, 1971.3.The application of said collective-bargainingagreement shall be distinct and separate for each of theEmployer's said retail establishments, that is, seniorityshall be established and recognized by departments ona store basis.Thereafter, on June 22, 1971, in accordance with theterms of the collective-bargaining agreement, the Unionserved written notice on the Respondent of its intent toopen the contract for further negotiations. On August 3,1971,5HollieH. Ham, Jr., the Union's then executivesecretary-treasurer,met Daniel S. Lumian, the Respon-dent's director of labor relations, at Kansas City, and HamgaveLumian a copy of the Union's proposals. Theencounter arose by chance and there was no discussion ofthe proposals, although Lumian apparently agreed to readand consider them. Ham and Lumian met on the proposalson two subsequent occasions, September 2 and 13, and JimGourley, a district manager for the Respondent was alsopresent.Ham testified that the parties reached tentativeagreement on some issues, but Lumian testified that whilethe proposals were discussed,all issues werepassed tofuture bargaining sessions.Whichever version is correct,the record is clear and I find that the parties did not arriveat a final and binding collective-bargaining agreement. It isequally clear that there were no discussions in any of thethreemeetings as to whether a combined store or single-store units would be appropriate for bargaining.On September 13, a decertification petition was filed onbehalf of the Respondent's employees at Southway,6 and,on September 29, the Region issued a notice of representa-tionhearing. In the interim on September 17, theRespondent notified the Union in writing that it hadreceived a copy of the decertification petition, and underthe circumstances deemed it inappropriate to continuenegotiations pending a determination by the Board as tothe Union's majority status.?Insofar as the record reflects, there was no formal orinformal contact between the Union and the Respondentfor a period of about 60 days following the Company'snotificationof the discontinuance of negotiations. OnNovember 16, the Union sent a letter to the Respondent inwhich it noted that the Southway store was the only storeaffected by the RD petition, and demanded that theCompany agree to negotiate with respect to the employeesrepresented by the Union in the grocery department atSouthway and all the employees employed at Northway.On November 18, the Respondent replied to inform theUnion of its continued willingness to meet and negotiate6 17-RD-448, as amended on September 28, 19717On October 27, the Union filed a charge alleging that the Respondenthad violated Sec 8(a)(2) of the Act by instigatingand encouraging thedecertification petition, but on November 23 the charge was withdrawn withthe approval of theRegional Director 524DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the employees specified in the Union's November 16letter, and suggested a meeting for December 1.On December 1, Ham met with Lunuan and Gourley atOmaha and discussed how the negotiations were toproceedAccording to Ham, Lumian insisted that theRespondent was willing to proceed on negotiations onlyfor the employees in the Northway store. Ham apparentlyagreed, but, according to his testimony, conditioned theagreement on the understanding that any bargainingagreement reached would be subject to ratification by theemployees in both stores. Lumian testified that he andHam agreed to bargain only for the employees in theNorthway store and those in the separate grocery depart-ment unit at the Southway store. Lumian denied that Hammentioned the subject of ratification at the December 1, orany other, meeting.For the reasons related below I discredit Ham'stestimony that he conditioned the continuation of thebargaining on ratification of any negotiated agreement byemployees in both the Northway and Southway stores. Oncross-examination, Ham admitted, at least tacitly, that thecondition of ratification by the employees of both storeswas in all likelihood a mental reservation, left unexpressedto Lumian and the Respondent. It is clear, moreover, asHam admitted, that no mention was made in theNovember 16 letter to the Respondent of ratification, andthe Union's only demand was for continuation of bargain-ing for the Northway employees and those employees inthe grocery department at the Southway store.On November 26, the Regional Director for Region 17issued an order withdrawing the notice of hearing, anddismissing the decertification petition filed by the employ-ees at the Southway store on grounds that the unitrequested was not coextensive with the unit previouslyrecognized in the recently expired contract. The Respon-dent filed a request for review with the Board, which theBoard denied on December 7, on grounds that theRegional Director's administrative dismissal of the decerti-fication petition was a subject for appeal only from thepetitioner.On January 21, 1972, the Respondent filed a 9(c)(1)(B)petition, hereinafter called the RM petition,8 in which itdescribed the unit involved in accordance with the unitdescription in the expired bargaining agreement. OnFebruary 9, 1972, the Regional Director issued a notice ofrepresentation hearing,which he thereafter postponedindefinitely by reason that, on February 10, the Unionfiledthecharge in the instant case. Thereafter, onFebruary 18, the Union sent a letter to the Respondentdemanding that the Company sit down and bargain withtheUnion for the employees in both of Gem's Omahastores. In reply, on February 22, the Respondent advisedthat for the reasons related in the prior correspondencewith Ham, it would not be appropriate for the Company tonegotiate for the two units at that time.On June 13, 1972, the complaint in this case issued, andon the same date the Regional Director issued an orderdismissing the petition in Case 17-RM-465. The Employerfiled a request for review, which was denied by the Boardon July 6, on grounds that the Regional Director'sdismissalwas warranted under the Board's "blockingcharge" rule.On or about June 22, 1972, the Union struck both theSouthway and Northway stores. The strike lasted forapproximately 10 days, and 18 employees from theSouthway store, out of a unit complement of 101,participated in the strike. In contrast, 40 employees, out ofa unit complement of about 85, struck at the Northwaystore.On June 28, in settlement of the strike, theRespondent and the Union entered into a written under-standing in which they agreed to return to bargainingwithout prejudice to either party on the question of theappropriateness of the bargaining unit at issue in this case.The negotiations have continued, but, insofar as the recordreflects, no agreement has been reached.As factual support for the 8(a)(5) violation alleged, theGeneral Counsel argues (1) that at the time of initialrecognitiontheNorthwaystore was not in existence; (2)that since 1969 the Respondent has operated two stores inthe Omaha area, separated geographically by only 8 to 10miles; (3) that the Respondent's nearest other stores arelocated at distances well over 100 miles from Omaha; (4)that since March 15, 1969, the Union has represented theemployees at both the Southway and Northway stores; (5)that the bargaining agreement entered into on September1,1968, included employees in "future retail establish-ments in the greater Omaha, Nebraska Trade Area"; and(6)that the employees at the Northway store were"accreted" into the unit only after they had expressed theirdesire to be represented by the Union in a card checkprocedure.As legal precedent in support of the allegedviolation, theGeneral Counsel relies on the Board'sdecisions inWhite Front Stores9andSmith'sManagementCorporation.10A considerable portion of the General Counsel's factualargument is devoted to the issue of whether a unitcomprised of employees at both the Southway andNorthway stores is appropriate for the purposes ofcollective bargaining. If this was the unit agreed to by theparties, I find that it is neither repugnant to the Act nor theBoard's policies, and isanappropriate unit. I also find,however, and for reasons related below, that the two-storeunit is not the only, or even the most appropriate, unit forbargaining.As related above, the Respondent's Northway store islocated at a distance of approximately 10 miles from itsSouthway store. Each store is separately managed andsupervised by a manager, and each manager reportsseparately to the area manager who has overall responsibil-ityfor theninestores comprising the division. TheSouthway store is somewhat larger in area than theNorthway store, and has some additional departments,including leased or licensed departments, and handlessome additional lines of merchandise. Merchandise andsupplies are ordered separately for each store throughGem's New York and Kansas City buying offices, and8 17-RM-46510Smith'sManagement Corporation d/b/a Frazier's Market,197 NLRB9Retail Clerks Union, Local 870 (White Front Stores, Inc),192.NLRBNo 177No 33 GEM INTERNATIONAL, INC.525credit applications are processed separately by the controloffice at each store.With respect to personnel policies and procedures, themanager for each store is responsible for hiring, assigning,promoting, laying off, and discharging employees assignedto his operation. The employees are paid and union duesare withheld through the control office at each store, andthemanager for each store has the responsibility forprocessing the grievances of employees within his opera-tion.Under the terms of the expired bargaining agreement,seniority for the employees at the Southwaystore isseparate from that accorded the employees at the North-way store. As to employees in the bargaining unit, therecord reveals only two incidents of transfers betweenstores, one permanent and one temporary, since the datethe Northway store became operational.On the basis of the foregoing factors, particularly as theyreveal the autonomy of the store managers and the absenceof interchange between the employees assigned to the twostores and, notwithstanding the geographic proximity ofthe two locations, I find that single-store units of Northwayand Southway employees are appropriate for the purposesof collective bargaining."The initial issue to be decided here is not the appropri-ateness of alternative units, but the intent of the parties inentering into and extending the collective-bargainingrelationship. To this extent the record before me containsno extrinsic oral evidence of what the parties intendedwhen they agreed to the unit description in the original1965 agreement, what they intended when they extendedthe bargaining agreement in 1968, or what they intendedwhen they applied the terms of the 1968-71 contract to theemployees at the newly opened Northway store. I ambound, as perhaps I should fairly be, under the parolevidence rule to the bargaining agreements and thesubsidiarywritten documents which gave rise to thebargaining relationship.TheGeneralCounsel asserts that the contractualagreement encompassing a unit of present employees andemployees at future retail establishments opened by theRespondent in the Omaha area, when coupled with theevidence that the Northway employees were accorded aform of self-determination by recourse to a card check,establishes not only the appropriateness of the unit, butalso establishes the intent of the parties to bargain in thetwo-store unit. To this end, as related above, the GeneralCounsel relies on the Board's decisions inWhite FrontStoresandSmith's Management Corporation, supra.InWhite Front Storesthe Board held that it was not aviolation of Section 8(b)(2) of the Act for a union to picketan employer to force compliance with the terms of acollective-bargaining agreement, which included a union-security provision, so long as the union enjoyed majoritystatus among the employees who were the object of itsdemand. In that case, as here, the union representedemployees at other retail establishments of the employer inthe immediate area, and the collective-bargaining agree-ment in effect contained an accretion provision substan-tially similar in import to that contained in the expiredbargaining agreement in this case. Accordingly, a majorityof the Board panel decidingWhite Front Storesalso heldthat the contractual commitment of the parties to futureoperationsof the employer, when coupled with theevidence that the union enjoyed majority status among theemployees it sought to accrete to the unit, had effected avalid accretion, and was grounds for dismissing the 8(b)(2)allegation.InSmith'sManagement Corporation,which is also reliedon by the General Counsel, the Board held that anaccretion clause in a contract purporting to include in theunitemployees in future operations opened by theemployer did notjustify the employer's refusal to execute abargaining agreement negotiated by his representative. Inarriving at this finding, the Board related its establishedrule that accretion of new employees into an existing unit isa matter to be determined by the Board in the light of thecircumstances of each individualcase.12The Board alsorelated its established policy of refusing to compel a groupof employees in the employer's future stores, who mayconstitute a separate appropriate unit, from inclusion in anoverall unit under the guise of accretion, without affordingthe employees an opportunity to express their preferencefor union representation.13With these principles estab-lished, the Board then held:While the phrase "and future" by itself cannot effect anaccretion of a new group of employees to the unit, it isa factor to be considered by the Board in resolving anissueof accretion. Thus, the Board will give controllingeffect to such a contractual provision and accrete a newgroup of employees to the existing unit where they haveindicated their clear desire to be represented by theunion representing the other employees.Retail ClerksUnion, Local 870 (White Front Stores, Inc.),192 NLRBNo. 33 (1971). Since the Respondent's striking thephrase "and future" resultsin a refusalto sign thecontract as negotiated in violation of Section8(a)(l)and (5) of the Act, and since we find no merit in itsarguments attempting to justify its actions, we shall,accordingly, grant the General Counsel's Motion forSummary Judgment.In the instant case,it isuncontroverted that in 1965 theRespondent and the Union entered into a contract inwhich the Union was recognized as the collective-bargain-ing representative in a unit encompassing the Respondent's"present and future retail establishments in the GreaterOmaha, Nebraska Trade Area." The identical recognitionclausewas incorporated in the successor bargainingagreement executed by the parties in 1968. It is alsouncontroverted that in 1969, after the Respondent openedtheNorthway store, the employees at this new locationwere afforded the opportunity through recourse to a cardcheck procedure to express their preference for representa-tion by the Union.Ihave found above that, if agreed to by the parties, asingleoverallunit of employees at the Respondent'sSouthway and Northway stores would constitute an11Walgreen Co, Miami, Florida,198 NLRB No 15812CitingHaag Drug Co,169 NLRB 877, andSav-On Drugs,Inc,138KauaiCorp,177 NLRB 25,28NLRB 1032, 103313CitingMelbetJewelry Co,180NLRB 107,109-110, andSheraton- 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit for the purposes of collective bargaining.This finding, coupled with evidence of the contractualprovision extending recognition to the Union for Respon-dent's "future retail establishments,"and the evidence thatthe employees at the Northway store were accorded a formof self-determination,are "circumstances"which supporttheGeneral Counsel'scontention that a valid accretionwas perfected within the standards promulgated by theBoard in theWhite FrontandSmith'sManagementcases.But these are not the only relevant"circumstances"revealed by the record in this case. The validity of theaccretion is exemplified by the recognition clause of the1965 and 1968 bargaining agreements,as perfected by thecard check conducted among the Northway employees in1969. In the light of other evidence in the record, the issuetobe decided is whether the perfected agreement forbargaining in a single overall unit remained in effect or,alternatively, whether that agreement was superseded by asubsequent understanding pursuant to which the partiesagreed to bargain for a separate unit of Northwayemployees.Among the arguments advanced by the Respondent isthe contention that no card check would have beenconducted for the Northway employees if the parties hadintended to adhere to their agreement to bargain foremployees in all present and future retail establishments ina single overall unit.Iagree that the scope of the languagecontained in the recognition clause of the 1965 and 1968bargaining agreements is sufficiently broad enough towarrant the construction that employees at future locationswould be accreted without recourse to any furtherprocedures.On the other hand, the card check for theNorthway employees may have been only a precautionarydevice, utilized because of the awareness of the parties thatthe Board would be unlikely to approve the accretion inthe absence of proof that the employees had been affordedan opportunity to express their preference for or againstunion representation.I find,accordingly,that the evidencethat a card check was conducted before the Respondentextended recognition to the Union for the Northwayemployees,is not,standing alone, dispositive of the issue ofwhether or not the parties agreed to modify the preexistingagreement to bargain in a single composite unit coveringall of the Respondent's Omaha establishments.There is, however, other evidence in the record, inaddition to the card check, which lends support to theRespondent's contention that its recognition of the Unionas the representative of the employees at the Northwaystorewas accomplished only on the condition that thebargaining unit would be separate and distinct from theunit of employees at Southway. In order to determine theUnion's claim of majority status among the Northwayemployees, the parties entered into an agreement for a cardcheck.On its face the agreement simply specifies theclassifications of employees eligible to participate,and it issilent on the issue of whether certification of the Union'smajority status would result in accretion of the Northwayemployees into the existing unit as required by the terms ofthe bargaining agreement.Similarly,upon completion of the card check andcertification of the results, the parties executed a memoran-dum of agreement,pursuant to which they extended mostof the terms and conditions of the existing contract to theemployees at the new location.If it was the intent of theparties to adhere to the multistore unit specified in therecognition clause of the current contract,the record offersno explanationof why the partiesentered into a separatewritten agreement to accomplish what the precise terms ofthe existing collective-bargaining agreement automaticallyaccomplished.The mere fact of the execution of the memorandum ofagreement is not,moreover,the only evidence tending tosupport the contention that the Union agreed to abandonthemultistore unit established by the 1965 and 1968bargaining agreements.On the face of the memorandumare two specific provisions which warrant the conclusionthat the recognition of the Union and the extension of thecontract to theNorthwayemployees were conditioned onthe agreement between the parties that the employees atthe new location constituted a unit separate and distinctfrom the unit covering the preexisting operation atSouthway. The second paragraph of the memorandumrecites the conduct of the card check and the certificationthat theUnion "represents a majority of the employees inan appropriate bargaining unit at such new retail establish-ment." Pursuant to the terms of the memorandum ofagreement,the parties then contracted to extend the termsof the contract,for its full term,to the employees at thenew retail establishment,subject to the limitation ex-pressed in paragraph 3 that "The application of saidcollectivebargaining agreement shall be distinct andseparate for each of the Employer's said retail establish-ments, that is, seniority shall be established and recognizedby department on a store basis."On the basis of the documentary evidence reviewedabove, I find that until March 19,1969, the date of theexecution of the memorandum of agreement pertaining totheNorthway employees, it was the agreement of theUnionand the Respondent to bargain collectively in asingle overall unit encompassing employees in like classifi-cationsatallretailestablishmentsoperated by theRespondent in the "Greater Omaha, Nebraska TradeArea."I further find,in accordance with Board precedent,that the validity of the accretion agreed to by the partiesunder the terms of the collective-bargaining agreement wasassured when a majority of the employees at the Northwaystore designated the Union as their collective-bargainingrepresentative.The foregoing findings notwithstanding, Ifurther find that by the events of March 19, 1969, andparticularly upon the contents of the memorandum ofagreement executed on that date,the parties abrogatedtheir prior agreement to bargain in a multistore unit, andagreed to bargain for the Northway employees in aseparate unit.Iam aware, as the General Counsel and the Unionargue, that by the memorandum of agreement the partiesagreed to extend the terms of the existing contract to theNorthway employees, and that, subsequent to the execu-tion of the memorandum,the parties met on two occasionsfor negotiations without any discussion of whether the unitappropriate for bargaining was a single-store or a multi-store unit.The application of a single collective-bargaining GEM INTERNATIONAL, INC.527agreement to employees in separate bargaining units is not,withoutmore, proof of accretion or an agreement tobargain on a multistore basis.14 As to the negotiationmeetings which were held after the Union served notice ofintent to renegotiate the 1968-71 agreement, the silence onthe issue of what unit would prevail for the negotiationsprocess is no more persuasive of the General Counsel'scontention than the extension of the contract. Jointnegotiations for employees in two separate units, likeexecution of a single contract, is not sufficient to warrant afinding of accretion, or to vitiate the appropriateness ofprior existing separate bargain units.15Iam also aware, again as the General Counsel and theUnion argue, that it is possible to construe the thirdnumbered paragraph of the memorandum of agreement ofMarch 19, 1969, as providing for separate and distinctapplication of the contract to each retail establishment,only insofar as the seniority provision of the contract isconcerned. This is a fair construction of the language ofthe provision, but, assuming that this was the intent of theparties, I find it insufficient to contradict the finding thatthe parties agreed to abandon the prior commitment tomultistore bargaining.As the Union admitted on therecord in this case, seniority is a fundamental provision ofany collective-bargaining agreement. As the Board hasheld,moreover, separate seniority provisions, albeit con-tained in a single bargaining agreement eventuating fromjoint negotiations, are a primary factor in support of afinding that the negotiating parties intended to maintainthe separateness of the preexisting bargaining units.16The denial of the contentions raised by the GeneralCounsel and the Union, referred to immediately above,does not mean that all events and circumstances occurringafter execution of the memorandum of agreement ofMarch 19, 1969, are irrelevant to the issue of which of twoalternative units was agreed upon by the parties for thepurposes of collective bargaining. The finding above thatthe parties agreed by the memorandum of March 19, 1969,to abrogate the prior agreement to bargain in a multistoreunit is supported in substantial part by the evidence of theUnion's conduct after the filing of the decertificationpetition by employees at the Southway store. On Septem-ber 17, 1971, a few days after the decertification petitionwas filed in the region, the Respondent notified the Unionthat it desired the discontinuance of negotiations pending aBoard determination of the Union's majority status.Insofar as the record before me reflects, the Union madeno protest, and it was not until approximately 60 days laterthat the Union demanded the resumption of negotiations.When this demand was made, however, the Union did notsuggest any obligation on the part of the Respondent toresume negotiations for all of the employees it nowcontends were included in the multistore unit. On thecontrary, theUnion demanded that, insofar as thedecertification petition applied on to the Southway store,negotiations should be resumed for the separate unit in thegrocery department at Southway and the employees at theNorthway store. The Respondent agreed, and negotiationswere resumed on December 1, 1971. On the basis of theevidence credited above, I find that the Union was contentto bargain for those employees specifiedin itsletter ofNovember 16, 1971, and raised no assertion that theappropriate unit for bargaining included the employees inthe Southway store. It was not until February 18, 1972,nearly 3 months after the Regional Director had adminis-tratively dismissed the decertification petition, that theUnion demanded that the Respondent bargain in amultistore unit encompassing both the Northway andSouthway employees. Silence does not always connoteacquiescence in the position advanced by the other party,but upon the whole of the record before me I find that theUnion's conduct, on and after the date of the filing of thedecertification petition on behalf of the Southway employ-ees, clearly indicates that it had previously committed itselfto bargaining for_ a separate unit of employees at theNorthway store.Upon the foregoing, and all of the relevant evidence inthe record, I find and conclude that at the time theRespondent's violation of Section 8(a)(5) of the Act isalleged to have occurred, it was the agreement of theUnion and the Respondent that a recognized and appro-priate unit for the purposes of collective bargaining was aunitofemployees in specified classifications at theRespondent's Northway retail store.Ergo,as the Respon-dent's Southway store was the only other segment of itsOmaha operations in which the Union enjoyed the right torepresent the employees, the employees in the Southwaystore also constituted a separate unit appropriate for thepurposes of collective bargaining. It was the decertificationpetition filed on behalf of the Southway employees whichgave rise to the Respondent's refusal to continue thebargaining relationship until the question concerningrepresentation had been resolved. As related above, thedecertification petition was dismissed on grounds of theinappropriateness of the unit, and it is axiomatic that theunit appropriate for the purposes of a decertificationpetitionmust be coextensive with the bargaining unitpreviously certified or recognized. The Board has held,nevertheless, that where a multioperational unit has beenpreviouslycertifiedor recognized, a union and anemployermay, by a course of conduct, fracture thecomposite unit into separate single operational units, eachappropriate for a decertification election.i7 By the execu-tion of the memorandum of agreement of March 19, 1969,theUnion agreed to fracture the previously establishedmultistore unit, and to bargain instead in separate units forthe Northway and Southway employees.There remains for consideration the additionalissue astowhether theRespondent's discontinuance of thenegotiationswith the Union for the employees in theSouthway bargaining unit was in good faith, and attendedby objective considerations that the Union had lost itsmajority status. This rule was promulgated by the Board intheU.S.Gypsumcase,18 and is applicable to 9(c)(1)(B)representation petitions filed by an employer who seeks to14Wyandotte Chemicals Corporation,116 NLRB 972, 974-97515RemingtonOfficeMachines,Minneapolis Branch,158 NLRB 994, 996.andWyandotte Chemicals, supra16Wyandotte Chemicals, supra,at 974-97517Clohecy Collision, Inc,176 NLRB 616, 61718United States Gypsum Company,157 NLRB 652, 656 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion the majority status of an incumbent bargainingrepresentative. The Board held inU. S. Gypsum:... in petitioning the Board for an election toquestion the continued majority of a previouslycertified incumbent union, an employer, in addition toshowing the union's claim for continued recognition,must demonstrate by objective considerations that ithas some reasonable grounds for believing that theunion has lost its majority status... .The alleged question concerning representation whichgave rise to the Respondent's refusal to continue thebargaining relationships for the Southway employees aroseon a decertification petition filed on behalf of theemployees, and not, initially, on a petition filed by theRespondent under Section 9(c)(1)(B) of the Act. In thiscircumstance, the rule promulgated in theU.S.Gypsumcase is not strictly applicable. The General Counsel and theUnion contend, nevertheless, that the Respondent had nogood-faith doubt of the Union's continuing majority as therepresentative of the Southway employees, and they arguethat under Board precedent the pendency of a decertifica-tion petition does not, necessarily, justify an employer'srefusal to bargain. I agree that in some limited situations,such as where the parties are within the certification year,this is Board law. In other situations, as where theemployer instigated or sponsored the decertificationpetition,orwhere the employer's bad-faith bargainingtactics have fomented the employees' dissatisfaction withunion representation, the Board will not treat the pendencyof a petition to oust the union as a defense to a refusal tobargain. These are not, however, the facts of this case. Theparties are not within the certification year, or even in thefirstyear of the bargaining relationship. There is noevidence that the Respondent instigated, sponsored, orcontributed to the filing of the decertification petition, anda prior charge filed by the Union to this effect waswithdrawn. Similarly, there is no allegation and no proofthat the Respondent bargained with the Union in badfaith, or that it utilized tactics designed to undermine theUnion and destroy its majority status. In the presence ofthese circumstance, a valid decertification petition, neces-sarily supported by a 30 percent showing of interest asrequired by the Board's rule, warrants the conclusion thatthe Respondent's doubt of the Union's majority status wasasserted in good faith.The Respondent, nevertheless, filed the RM petitionafter the Regional Director had administratively dismissedthe RD petition on grounds of the inappropriateness of theunit.The record reveals that at the request of the Regionthe Respondent supplied a list of objective considerationswhich caused it to question the Union's continuingmajority status, and the Regional Director thereafternoticed the RM case for hearing.At the hearing in this proceeding, the Respondent againproferred evidence of those events and circumstanceswhich caused it to question the Union's majority status andfile the RM petition. Of primary importance among suchevents and circumstances was the decertification petitionwhich had been filed on behalf of the Southway employeeson September 13, 1971, and which I have found above wasa valid RD petition, untainted by any overt or covertconduct on the part of the Respondent. In addition,however, Charles W. Jinuson, manager of the Southwaystore, testified that at the time the decertification petitionwas filed only 29 out of a complement of approximately101unit employees had executed authorizations for thecheckoff of their union dues. Jimison also testified that,during the period before and after the decertificationpetition was filed, 18 to 20 employees personally expresseddissatisfaction to him about the Union. Jimison identifiedthree letters, dated both before and after the,filing of thedecertification petition, which employees had sent to theUnion, with copies to the Respondent, by which theemployeeswithdrew from membership in the Union.Jimison also identified a copy of a letter, dated March 20,1972, given to him by an employee, in which 13 signatoryemployees requested the Regional Director to add theirnames to the decertification petition. In addition, Jimisontestifiedtoadditionalreports frommanagerial andsupervisory personnel at the Southway store of conversa-tions in which employees expressed dissatisfaction with theUnion's representation, and Jimison also related that only18 Southway employees participated in the strike whichbegan on June 22, 1972.It is clear from the record, as the General Counsel andtheUnion assert, that some of the events and circum-stances relied on by the Respondent as grounds for itsdoubt of the Union's majority transpired after thedecertification petition, and some transpired even after theRespondent had filed the RM petition. It is equally clear,again as the General Counsel and the Union assert, that,under Board precedent, such circumstances as the numberof employees on checkoff and the degree of participationin the strike are not, at least standing alone, sufficientevidence of the Union's majority status to support anassertion of good-faith doubt.19 I find, nevertheless, that inthe face of a pending decertification petition, the objectiveconsiderations advanced by the Respondent are sufficientto support its asserted good-faith doubt under the rule ofU.S Gypsum, supra.The Respondent initially discontinuedthe bargaining relationship for the Southway employeeswhen the RD petition was filed, and it refused to resumethe bargaining relationship in this unit after the RegionalDirector noticed the decertification petition for hearing.Although the General Counsel argues that the mere filingof the decertification petition was insufficient to supportthe Respondent's assertion of good-faith doubt because ofthe absence of proof that more than 50 percent of theemployees in the unit had signed the petition,20 I find nomerit in this argument. Both before and after the filing ofthedecertificationpetition theRespondent was therecipient of information indicating employee dissatisfac-tionwith the Union's representation of the employees. Infiling the RM petition after dismissal of the decertificationpetition, theRespondent acted in good faith, and thevalidity of its objective considerations is supported by theevidence that the Regional Director accepted them andnoticed the RM case for hearing.isTerrellMachineCompany,173 NLRB1480, 1481language of the Trial Examiner inWabana,Inc,146 NLRB1162, 1172,20 In support of this argument the General Counsel relies on certainwhich I find inapposite to the facts of this case GEM INTERNATIONAL, INC.In summary,Ifind and conclude that the GeneralCounsel has not sustained the burden of proving that theRespondent has violated,or is violating,Section 8(a)(5) ofthe Act byrefusing to bargain with the Union,and I shallrecommend that the complaint be dismissed.CONCLUSIONS OF LAW1.The Respondent is an employerengaged in com-merce withinthemeaningof Section 2(6) and (7) of theAct.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules andRegulationsof the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.5292.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.The GeneralCounsel hasnot proved by a prepon-derance of the evidence that the Respondent has engagedin, or is engagingin, anyunfair labor practices alleged inthe complaint.RECOMMENDED ORDERIhereby recommend that the complaint herein bedismissed in its entirety.21102.48 ofthe Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.r